Citation Nr: 1723810	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, which included combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal was remanded in October 2014 for further development, and has now returned to the Board for further review.

In August 2015, the Veteran testified at a Board video conference hearing held at the Muskogee RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 Board remand, the AOJ was instructed to obtain updated VA medical records from outpatient clinics where the Veteran received treatment, including records from the VA Medical Center (VAMC) in Fayetteville, Arkansas.  These medical records were obtained and associated with the claims file.  The remand also instructed the VA to schedule an examination for the Veteran to determine whether the Veteran currently has ischemic heart disease or any other cardiovascular disorder.  This examination was conducted in April 2015, and the examiner provided an opinion which addressed all of the remand directives.  As such, the AOJ has substantially complied with the remand directives outlined in the October 2014 Board remand, and further development with respect to these directives is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

Regrettably, an additional remand is necessary due to new developments with regards to the Veteran's heart disability.  An August 2015 VAMC Report of Hospitalization, which was associated with the file after the most recent June 2015 supplemental statement of the case (SSOC) was issued, indicates that the Veteran was hospitalized for chest pains.  Following this report, a subsequent February 2016 VAMC Report of Hospitalization indicates that the Veteran was hospitalized again for possible angina.  The treatment records from these hospital visits have not been associated with the claims file. 

The Veteran's claim is for service connection for a heart disability, to include as secondary to Agent Orange exposure.  One of the diseases associated with exposure to certain herbicide agents is ischemic heart disease, which includes stable, unstable, and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  Given that the VAMC Reports of Hospitalization suggest that the Veteran may have been diagnosed with angina, a remand is necessary to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records associated with the Veteran's August 2015 and February 2016 hospital visits.  Updated VA treatment records from November 2014 to present, should also be associated with the claims file.

2. After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




